Exhibit 10.1

LOGO [g252342ex10_1pg01.jpg]

November 2, 2011

Mr. John M. Connolly

c/o Bain Capital Ventures

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

Dear John,

Reference is hereby made to the Offer Letter dated March 8, 2011, as amended
effective July 12, 2011, between you and The Princeton Review, Inc. (the
“Company”). The purpose of this letter (the “Amendment”) is to amend the Offer
Letter to extend its term. Unless otherwise defined herein, capitalized terms
used in this Amendment shall be as defined in the Offer Letter.

1. Term of Employment. The term of your employment is hereby extended for five
months (the “Employment Extension Period”), from November 8, 2011 (the
eight-month anniversary of the Commencement Date) to April 7, 2012.

2. Cash and Equity Compensation. In consideration of your service during the
Employment Extension Period, the Company shall compensate you as follows:

 

  a. Cash Compensation. For the period November 8, 2011 to December 7, 2011, the
Company will pay you cash compensation in the amount of $100,000.00. For each
month during the period beginning on December 8, 2011 and ending on April 7,
2012, the Company will pay you cash compensation in the amount of $50,000.00 per
month. The foregoing cash payments shall be net of any tax or other amounts
required to be withheld by the Company under applicable law:

 

  b. RSU Awards. The Company shall grant you the following Restricted Stock
Units (“RSU”) awards under the Plan (the “Extension RSU Awards”):

 

Grant Date

   Number of RSUs  

November 8, 2011

     240,385   

December 8, 2011

     120,193   

January 8, 2012

     120,193   

February 8, 2012

     120,192   

March 8, 2012

     120,192   



--------------------------------------------------------------------------------

Each Extension RSU Award shall be granted pursuant to a separate award agreement
under the Plan to be executed effective as of the award grant date, shall vest
in full on the one-month anniversary of the grant date, and shall be settled and
paid to you in shares of the Company’s common stock no later than 30 days
following the grant date. Notwithstanding the foregoing, if the Company does not
have sufficient shares available for issuance under the Plan to cover the full
number of shares to be issued under an applicable Extension RSU Award, then the
Company shall have the option, in lieu of issuing shares, to pay to you a cash
amount of $.2080 per share for each share of the applicable Extension RSU Award
that exceeds the number of shares available under the Plan. Further, if the
Company terminates your employment for Cause, you shall forfeit your right to
receive any unvested and/or unpaid portion of an Extension RSU Award.

4. No Other Amendments. Except to the extent specifically amended hereby, the
Offer Letter is unmodified and remains in full force and effect. All provisions
of Section 6 (Miscellaneous) of the Offer Letter are applicable to this
Amendment with the same force and effect as if fully set forth herein.

Please indicate your acceptance of this Amendment by signing and dating the
enclosed copy of this Amendment and returning it to the Company no later than
November 8, 2011.

 

Very truly yours, THE PRINCETON REVIEW, INC. By:  

 

  Name:   Christian G. Kasper   Title:   EVP & CFO

 

Accepted and Agreed:

 

John M. Connolly Date:             , 2011